OPINION — AG — ** OFFICE SPACE — USE OF AD VALOREM TAXES ** THE PROVISIONS OF 56 O.S. 189A [56-189A] (56 O.S. 189 [56-189](A)) ARE CONSTITUTIONAL. HOWEVER, IT WOULD BE UNCONSTITUTIONAL UNDER ARTICLE X, SECTION 9 AND ARTICLE XXV, SECTION 1 OF THE OKLAHOMA CONSTITUTION FOR THE COUNTY TO EXPEND AD VALOREM TAX REVENUES TO FURNISH QUARTERS (INCLUDING LIGHT, HEAT, WATER AND OTHER FACILITIES) FOR THE LOCAL UNITS OF THE DEPARTMENT OF HUMAN SERVICES, BECAUSE OF ARTICLE X, SECTION 9 PROHIBITION AGAINST AD VALOREM TAXES BEING SPENT FOR STATE PURPOSES AND THE ARTICLE XXV, SECTION 1 PROHIBITION AGAINST THE LEVY OF AD VALOREM TAXES FOR THE BENEFIT OF THE DEPARTMENT OF HUMAN SERVICES. (OFFICE SPACE, STATE AGENCIES, COUNTY TAXES, FURNISH, TAX REVENUES) CITE: 56 O.S. 161.1 [56-161.1], 10 O.S. 175.11 [10-175.11] (GUY L. HURST) ** SEE OPINION NO. 93-586 (1994) **